                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

UNITED STATES OF AMERICA,                        §
          Plaintiff,                             §
                                                 §
vs.                                              §
                                                 §     Civil Action No. 3:19-01758-MGL
                                                 §
24,887.48 DOLLARS IN UNITED STATES               §
CURRENCY, funds on deposit in Cooper             §
trust account for William Tillman,               §
               Defendant,                        §
                                                 §
WILLIAM EDWARD TILLMAN,                          §
          Claimant.                              §
                                                 §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION

       This in rem forfeiture action was initiated through an Amended Complaint. This matter is

before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge recommending default judgment be entered against Tillman under Federal Rule

of Civil Procedure 55(b)(2). The Report was made in accordance with 28 U.S.C. § 636 and Local

Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 31, 2020. To date, Tillman has not filed

any objections to the report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, the Court will

contemporaneously issue a separate order entering default judgment.



       IT IS SO ORDERED.

       Signed this 27th day of February 2020 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
